The record before us shows an indictment charging appellant with transporting intoxicating liquor, and the verdict of a jury finding him guilty and assessing his punishment at one year in the penitentiary. If judgment was ever entered on the verdict, or if sentence was ever passed on appellant, the record fails to show it. Final judgment is a prerequisite to appeal. Washington v. State, 91 Tex.Crim. Rep.,240 S.W. 542. See also notes under Art. 796, Vernon's Ann. C. C. P., Vol. 3 (1925). The record contains a motion for new trial but fails to show that it was ever acted on by the court or that notice of appeal was given. Art. 827, C. C. P. (1925); Griffin v. State, 174 S.W. 351; Parish v. State, 177 S.W. 93; Haynie v. State, 92 Tex.Crim. Rep.; 241 S.W. 478.
The appeal must be dismissed.
Dismissed.
                 ON APPLICATION FOR CERTIORARI.